      Case 6:19-cv-00298-ADA-JCM Document 1 Filed 05/10/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

SEPTENT FINANCIAL, LLC,                       §
directly and as assignee of EMC2              §
FINANCIAL, LLC,                               §
       Plaintiff,                             §
                                              §
v.                                            §             CIVIL ACTION NO.
                                              §              6:19-cv-298
PATRICK J. DOGGETT                            §             __________________
     Defendant.                               §

         PLAINTIFF SEPTENT FINANCIAL, LLC’S ORIGINAL COMPLAINT
          WITH APPLICATION FOR TEMPORARY RESTRAINING ORDER,
           TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION

       COMES NOW Plaintiff Septent Financial, LLC (“Septent” or “Plaintiff”), directly and as

assignee of Emc2 Financial, LLC, and files this Original Complaint with Application for

Temporary Restraining Order, Temporary Injunction, and Permanent Injunction against Patrick J.

Doggett (“Doggett” or “Defendant”). In support thereof, Plaintiff would show the following:

                                            PARTIES

       Plaintiff Septent Financial, LLC is a limited liability company duly organized and existing

under the laws of the State of Delaware. Its principal place of business within the State of Texas

is located in Travis County, Texas.

       Defendant Patrick J. Doggett is an individual resident of the State of Texas. He may be

served with citation at his residence at 10515 Walpole Lane, Austin, Texas 78739 or wherever he

may be found.




PLAINTIFF SEPTENT FINANCIAL, LLC’S ORIGINAL COMPLAINT
WITH APPLICATION FOR TEMPORARY RESTRAINING ORDER,
TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION                                       PAGE 1 OF 10
      Case 6:19-cv-00298-ADA-JCM Document 1 Filed 05/10/19 Page 2 of 10



                                         JURISDICTION

          Pursuant to 28 U.S.C. § 1332(a)(1), this Court has original jurisdiction over this action

because the suit involves a controversy between parties of diverse citizenship concerning claims

in excess of $75,000.00.

                                              VENUE

          Venue is proper under 28 U.S.C. 1391(a)(1) because the Western District of Texas is the

judicial district in which Defendant resides and is subject to the Court’s personal jurisdiction.

Venue is also proper under 28 U.S.C. 1391(a)(2) because the Western District of Texas is the

judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred.

                             STATEMENT OF MATERIAL FACTS

          Emc2 Financial, LLC (“Emc2”) is a Texas limited liability company which engaged in the

business of investment and financial market software. Septent is a Delaware limited liability

company primarily concentrating in software development. Doggett was an officer and manager

for both Emc2 and Septent and continues to hold ownership interests in Emc2 and Septent as a

member of both entities. On or about October 1, 2018, Emc2 entered into an Asset Purchase

Agreement (“APA”) with Septent wherein Emc2 transferred most of its assets to Septent, including

an assignment of claims which were unknown at the time but now asserted on Emc2’s behalf

herein.

          In 2017, while serving as an officer and manager for Emc2, Doggett diverted $40,000 of

company and investor funds into his personal account.           Doggett’s transfer of funds was

unauthorized and undocumented, and remained unknown until early 2019, at which time Doggett




PLAINTIFF SEPTENT FINANCIAL, LLC’S ORIGINAL COMPLAINT
WITH APPLICATION FOR TEMPORARY RESTRAINING ORDER,
TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION                                        PAGE 2 OF 10
       Case 6:19-cv-00298-ADA-JCM Document 1 Filed 05/10/19 Page 3 of 10



was serving as an officer and manager for Septent. On or about March 6, 2019, after Doggett’s

transfer finally came to light, Septent removed Doggett as its officer and manager.

        It has also come to light that Doggett engaged in other misconduct at Emc2/Septent’s

expense during his time as a manager and officer. Doggett’s misconduct includes, by way of

example, the following:

        •   Leveraging a personal loan to acquire equity in the company and using company funds
            to repay that loan;

        •   Causing Emc2/Septent to incur substantial debt in outstanding loans, unpaid payroll
            liabilities, back taxes and attorney fees;

        •   Causing Emc2/Septent to incur substantial charges for unnecessary items and/or
            inappropriate personal expenditures, including but not limited to, unwanted phone
            service for the company, software subscriptions only used by Doggett and his family,
            redundant insurance coverage for members of Doggett’s family, and other substantial
            charges incurred on the company’s behalf through Amazon or its debit card; and

        •   Knowingly aiding and abetting the embezzlement of company funds by another
            Emc2/Septent officer and manager.

        As Septent’s member, Doggett entered into a valid and enforceable agreement or set of

agreements under which Doggett assumed a legal obligation not to disclose Septent’s confidential

information or work for Septent’s competitors. 1 See Ex. A, §§ 11.01, 11.02. Presently, however,

Doggett serves as manager to at least two of Septent’s competitors, Traydex Group, LLC and

Conscious Capital Investments, LLC. Upon information and belief, Doggett has disclosed or

likely will disclose Septent’s confidential information in the course of working with these

competitors and possibly others.

        Through the foregoing wrongful conduct, Doggett has caused Emc2/Septent to sustain

substantial economic damages and compromised Septent’s competitive position in the


1
  A copy of Septent’s Company Agreement (the “Company Agreement”) is attached as Exhibit A and fully
incorporated by reference.

PLAINTIFF SEPTENT FINANCIAL, LLC’S ORIGINAL COMPLAINT
WITH APPLICATION FOR TEMPORARY RESTRAINING ORDER,
TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION                                                PAGE 3 OF 10
      Case 6:19-cv-00298-ADA-JCM Document 1 Filed 05/10/19 Page 4 of 10



marketplace. Because Doggett has refused to take responsibility for causing these damages, and

persists in dishonoring his non-disclosure and non-compete commitments to Septent, it has become

necessary for Septent to seek remedies through this lawsuit.

                                     CAUSES OF ACTION

       Each of the foregoing paragraphs is alleged in specific reference to each of the following

causes of action:

                                    Breach of Fiduciary Duty

       As Emc2/Septent’s manager and officer, Doggett owed legal fiduciary duties of care and

loyalty, including the following:

       •   the duty to act in an informed and deliberate manner prior to making business decisions;

       •   the duty to protect the company’s interests and refrain from conduct which would injure
           the company and its members or deprive them of profit or advantage;

       •   the duty to act in good faith with an honesty of purpose and in the best interests and
           welfare of the company;

       •   the duty to disclose all material information when soliciting membership action;

       •   the duty of candor to disclose to the board material information in his possession
           bearing upon a board decision, particularly in regard to any personal interest in the
           outcome of a board decision; and

       •   the duty of oversight to assure a reasonable information and oversight system exists.

       Doggett violated each of these duties as described above and thereby damaged

Emc2/Septent. Doggett is therefore liable to Septent for all such damage. Further, Doggett carried

out such conduct maliciously for the purpose of injuring Emc2/Septent, and is therefore

additionally liable to Septent for punitive damages.




PLAINTIFF SEPTENT FINANCIAL, LLC’S ORIGINAL COMPLAINT
WITH APPLICATION FOR TEMPORARY RESTRAINING ORDER,
TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION                                        PAGE 4 OF 10
      Case 6:19-cv-00298-ADA-JCM Document 1 Filed 05/10/19 Page 5 of 10



                             Violation of Texas Theft Liability Act

       Doggett unlawfully appropriated Emc2/Septent’s property without Emc2/Septent’s

consent and with the intent to deprive Emc2/Septent of its property. In so doing, Doggett violated

the Texas Theft Liability Act. See Tex. Civ. Prac. & Rem. Code § 134.001, et seq. By assuming

and exercising control over Emc2/Septent’s funds without permission or authorization, and in a

manner inconsistent with Emc2/Septent’s rights, Doggett has caused Emc2/Septent to incur actual

damages and attorney fees for which it seeks recovery. Septent is further entitled to recover

additional statutory damages pursuant to the Texas Theft Liability Act.

       In connection with this cause of action and in an abundance of caution, to the extent

Doggett’s unlawful conduct could have occurred more than two years prior to the filing of this

lawsuit, Septent pleads fraudulent concealment in avoidance of limitations and asserts that Doggett

had actual knowledge of his own unlawful conduct, owed a legal duty to disclose such conduct,

and acted with a fixed purpose to conceal that conduct, which Emc2/Septent did not discover nor

could have discovered through the exercise of reasonable prudence prior to February 2019.

Septent further pleads the discovery rule in avoidance of limitations and asserts that evidence of

the losses caused by Doggett’s conduct is objectively verifiable but was inherently undiscoverable

prior to February 2019.

                          Violation of Company Agreement Covenants

       As a member of Septent, Doggett entered into a valid and enforceable agreement not to

disclose or use Septent’s confidential information received at any time for any personal,

commercial or proprietary advantage or profit. Ex. A, § 11.01. Additionally, for the duration of

his membership and two years thereafter, Doggett assumed a covenant not to render services, give

advice, affiliate with, own, manage, control, or operate any competitor to Septent. Ex. A, § 11.02.


PLAINTIFF SEPTENT FINANCIAL, LLC’S ORIGINAL COMPLAINT
WITH APPLICATION FOR TEMPORARY RESTRAINING ORDER,
TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION                                        PAGE 5 OF 10
       Case 6:19-cv-00298-ADA-JCM Document 1 Filed 05/10/19 Page 6 of 10



Presently, however, Doggett serves as manager to at least two of Septent’s competitors, Traydex

Group, LLC and Conscious Capital Investments, LLC. Upon information and belief, Doggett has

disclosed and/or used Septent’s confidential information in the course of working with these

competitors and possibly others. Septent therefore seeks to enforce Doggett’s compliance with

the non-disclosure and non-compete provisions of the Company Agreement through the equitable

remedies set forth below, and to recover costs Septent will incur to enforce such compliance,

including reasonable attorneys’ fees and expenses and court costs. Ex. A, §§ 15.14-15.15.

              APPLICATION FOR TEMPORARY RESTRAINING ORDER,
             TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION

        Each of the foregoing paragraphs is alleged in specific reference to the following

application for injunctive relief:

        Pursuant to Section 15.14 of the Company Agreement, Plaintiff seeks temporary and

permanent injunctive relief against Defendant so that he may be restrained and enjoined as

described herein.

        As a former manager officer and current member of Septent, Doggett was and is entrusted

with access to Septent’s confidential or proprietary information or trade secrets, including matters

not readily known or available to the public which are of a technical or business nature, including

but not limited to proprietary software code, information concerning business plans, financial

statements and other information provided pursuant to the Company Agreement, operating

practices and methods, expansion plans, strategic plans, marketing plans, contracts, and customer

lists. Plaintiff has invested, and continues to invest, substantial time, expense and specialized

knowledge in developing this information so that it may provide Plaintiff with a competitive

advantage over others in the marketplace. Accordingly, Plaintiff would be irreparably harmed if

such information were disclosed to competitors or made available to the public.

PLAINTIFF SEPTENT FINANCIAL, LLC’S ORIGINAL COMPLAINT
WITH APPLICATION FOR TEMPORARY RESTRAINING ORDER,
TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION                                         PAGE 6 OF 10
       Case 6:19-cv-00298-ADA-JCM Document 1 Filed 05/10/19 Page 7 of 10



        Unless Defendant is restrained and enjoined in the manner requested, Plaintiff will suffer

imminent and irreparable injury, loss or damages for which there will be no adequate remedy at

law. Specifically, if Defendant is not enjoined in the manner requested, Plaintiff will suffer

substantial and ongoing disruption and harm to its competitive position and business vis-à-vis the

competitors with whom Defendant presently affiliates and supports as a manager. Under such

circumstances, Plaintiff’s confidential information, to the extent it is known or otherwise

accessible to Defendant, is at great risk of compromise and exposure.

        The factual allegations set forth herein show that Plaintiff will likely prevail on the merits

of its claims. Here, injunctive relief is sought for the purpose of protecting Plaintiff’s business

interests, which are jeopardized by Defendant’s actions in breach of existing contractual

obligations and legal duties.

        The injury Plaintiff faces outweighs any injury that Defendant could bear as a result of the

injunctive relief sought The equities otherwise weigh in favor of granting the injunctive relief

sought. Defendant’s ongoing affiliations with Plaintiff’s competitors necessarily compromises

Plaintiff’s confidential information and also compromises Plaintiff’s competitive position in the

marketplace. Defendant has no countervailing legally protected interest which would weigh

against granting the injunctive relief sought. Defendant previously acknowledged that his breach

of obligations under the Company Agreement give rise to irreparable harm to Plaintiff for which

monetary damages would not be an adequate remedy and entitles Plaintiff to equitable relief. See

Ex. A, § 15.14. Further, the injunctive relief sought will not adversely affect public policy or the

public interest.




PLAINTIFF SEPTENT FINANCIAL, LLC’S ORIGINAL COMPLAINT
WITH APPLICATION FOR TEMPORARY RESTRAINING ORDER,
TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION                                          PAGE 7 OF 10
      Case 6:19-cv-00298-ADA-JCM Document 1 Filed 05/10/19 Page 8 of 10



       Plaintiff therefore seeks a temporary restraining order, followed by a temporary injunction

after notice and hearing, and a permanent injunction upon a final trial of this matter, immediately

restraining Defendant from the following activities or conduct:

       (a) rendering services or giving advice to, or affiliating with (as an employee, partner,

           member, stockholder, consultant, officer, manager, or otherwise) any competitor to

           Septent, as defined by Section 11.02(a) of the Company Agreement, including but not

           limited to Traydex Group, LLC and Conscious Capital Investments, LLC;

       (b) directly or indirectly owning, managing, operating, controlling or participating in the

           ownership, management, operation or control of any competitor to Septent, including

           but not limited to Traydex Group, LLC and Conscious Capital Investments, LLC,

           except as otherwise expressly permitted by Section 11.02 of the Company Agreement;

       (c) Disclosing or using Plaintiff’s confidential information, confidential or proprietary

           information or trade secrets, including matters not readily known or available to the

           public which are of a technical or business nature, including but not limited to

           information concerning business plans, financial statements and other information

           provided pursuant to the Company Agreement, operating practices and methods,

           expansion plans, strategic plans, marketing plans, contracts, and customer lists.

       Plaintiff is willing to post a bond in support of the relief sought.

       Defendant has not been afforded with notice of Plaintiff’s request for the temporary

restraining order sought herein and none should be required because there are no less drastic means

to protect Plaintiff’s interest and such notice would, in all likelihood, accelerate the unauthorized

disclosure and/or use of Plaintiff’s confidential information.




PLAINTIFF SEPTENT FINANCIAL, LLC’S ORIGINAL COMPLAINT
WITH APPLICATION FOR TEMPORARY RESTRAINING ORDER,
TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION                                          PAGE 8 OF 10
       Case 6:19-cv-00298-ADA-JCM Document 1 Filed 05/10/19 Page 9 of 10



                                                  PRAYER

       WHEREFORE, Plaintiff prays that upon final hearing, the Court enter final judgment

awarding relief to Plaintiff as follows:

       a. Injunctive relief as set forth above;

       b. Actual damages;

       c. Exemplary damages and statutory penalties;

       d. Pre- and post-judgment interest at the highest rate allowed by law;

       e. Reasonable attorneys’ fees and costs as allowed by law; and

       f. Such other and further relief, at law and in equity, to which Plaintiff may be justly
          entitled.

                                              Respectfully submitted,

                                              THE SNELL LAW FIRM, P.L.L.C.

                                              BY:         /s/ Jason W. Snell
                                                        JASON W. SNELL
                                                        Bar No. 24013540
                                                        W. LANCE CAWTHON
                                                        Bar No. 24006979
                                                        1615 West Sixth Street, Suite A
                                                        Austin, Texas 78703
                                                        (512) 477-5291 – Telephone
                                                        (512) 477-5294 – Fax
                                                        firm@snellfirm.com – Email

                                              ATTORNEYS FOR PLAINTIFF




PLAINTIFF SEPTENT FINANCIAL, LLC’S ORIGINAL COMPLAINT
WITH APPLICATION FOR TEMPORARY RESTRAINING ORDER,
TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION                                            PAGE 9 OF 10
Case 6:19-cv-00298-ADA-JCM Document 1 Filed 05/10/19 Page 10 of 10
